


FOURTH AMENDMENT AND EXTENSION AGREEMENT




This Fourth Amendment and Extension Agreement (the “Agreement”) is entered into
as of October 29, 2010 by and between Broadcast International, Inc., a Utah
corporation (the “Company”), and Castlerigg Master Investments Ltd. (the
“Holder”).

A.

The Company and the Holder are parties to, among other agreements, a Senior
Secured Convertible Note dated December 21, 2007 as amended, executed by the
Company in favor of the Holder, a copy of which is attached hereto and by this
reference incorporated herein (the “Note”), a Warrant to Purchase Common stock
dated December 21, 2007 (the “Warrant”), as amended and a Registration Rights
Agreement dated December 21, 2007 (the “Registration Rights Agreement”).

B.

The Note and the Warrant contain provisions that adjust the conversion price of
the Note and the exercise price of the Warrant in the event capital is raised by
the Company at prices less than the current Conversion Price and Exercise Price.

C.

The Company is in the process of raising additional capital and, in connection
therewith, has requested that the Holder modify the adjustment of Conversion
Price and Exercise Price provisions of the Note and Warrant, respectively.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1.          Amendments to the Note.  

(a)

Section (1) of the Note is hereby amended in part to change the definition of
Qualified Financing Transaction as follows:

“ For purposes of this Note, the term "Qualified Financing Transaction" shall
mean one or more or a series of financing transactions in which the Company
raises gross proceeds not less than $8,000,000 (Eight Million Dollars) pursuant
to the issuance of equity securities provided that such securities are junior in
all rights to this Note and are otherwise issued on terms satisfactory to the
Holder in its sole discretion.”  

 (b)

Adjustment of Conversion Price.  Paragraph 7(e) of the Note shall be amended in
its entirety to read as follows:

Adjustment of Conversion Price.  In the event a Qualified Financing Transaction
is consummated on or before December 3, 2010, the provisions of paragraphs
7(a)-7(d) of the Note shall not apply to the sales of Common Stock sold in the
Qualified Financing Transaction, and the Conversion Price of the Note shall be
reduced to an amount equal to 150% of the lowest sales price of Common Stock
sold during 2010; provided, however, this paragraph 7(e) shall not be effective
unless the Company has consummated a Qualified Financing Transaction on or
before December 3, 2010.  In the event the Company issues Common Stock before
December 3, 2010, but has not raised sufficient funds to qualify as a Qualified
Financing Transaction, the Conversion Price shall be determined in accordance
with Paragraph 7(a) for the sale of such shares of Common Stock.





1







--------------------------------------------------------------------------------



(c)

Paragraph 9 of the Note entitled COMPANY REDEMPTION RIGHT is hereby deleted and
of no further force nor effect.

2.

Amendments to Warrant .  

(a)

Paragraph 2(e) of the Warrant shall be amended in its entirety to read as
follows:

Adjustment of Exercise Price. In the event a Qualified Financing Transaction is
consummated on or before December 3, 2010, the provisions of paragraphs
2(a)-2(d) of the Warrant shall not apply to the sales of Common Stock sold in
the Qualified Financing Transaction, but the Exercise Price of the Note shall be
reduced to the amount that is 150% of the lowest price that Common Stock has
been sold during 2010 and the number of Warrant Shares issuable upon exercise
shall be increased to the amount calculated using the provisions of Paragraph
7(a) of the Note for that adjusted Exercise Price; provided, however, this
paragraph 2(e) shall not be effective unless the Company has consummated a
Qualified Financing Transaction on or before December 3, 2010.  In the event the
Company issues Common Stock before December 3, 2010, but has not raised
sufficient funds to qualify as a Qualified Financing Transaction, the Exercise
Price and the number of Warrant Shares shall be determined in accordance with
Paragraph 7(a) for the sale of such shares of Common Stock.

(b)

Paragraph 16(i) of the Warrant shall be amended in its entirety to read as
follows:

Expiration Date shall mean the later of December 30, 2013 and the latest
expiration date of the warrants issued in the Qualified Financing Transaction
(if any) or, if such date falls on a day other than a Business Day or on which
trading does not take place on the Principal Market (a “Holiday”), the next day
that is not a Holiday.    

3.

Ratification.  The parties hereto acknowledge and agree that the Note and the
Warrant, as amended and modified by this Agreement, is hereby ratified and
reaffirmed in all respects as of the date hereof, whereby the Note and the
Warrant shall continue in full force and effect in accordance with their  terms.
 All capitalized terms not defined herein shall have the meanings given to such
terms in the Note and the Warrant.

4.

Miscellaneous.

(a)

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the Company and the Holder and their respective successors and
assigns; provided, however, that the foregoing shall not authorize any
assignment by the Company of its rights or duties hereunder.




(b)

Integration.  This Agreement and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Agreement.








2







--------------------------------------------------------------------------------



(c)

 Course of Dealing; Waivers.  No course of dealing on the part of the Holder or
its partners or affiliates, nor any failure or delay in the exercise of any
right by the Holder, shall operate as a waiver thereof, and any single or
partial exercise of any such right shall not preclude any later exercise of any
such right.  The Holder’s failure at any time to require strict performance by
the Company of any provision shall not affect any right of the Holder thereafter
to demand strict compliance and performance.  Any suspension or waiver of a
right must be in writing signed by the Holder.




(d)

Notices.  All notices or demands by any party relating to this Agreement shall
be provided as set forth in the Note.




(e)

Time is of the Essence.  Time is of the essence as to each and every term and
provision of this Agreement.




(f)

Counterparts.  This Agreement may be signed in counterparts and all of such
counterparts when properly executed by the appropriate parties thereto together
shall serve as a fully executed document, binding upon the parties.




(g)

Legal Effect.  If any provision of this Agreement conflicts with applicable law,
such provision shall be deemed severed from this Agreement, and the balance of
this Agreement shall remain in full force and effect.




(h)

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of New York without regard to principles of conflicts of laws that
would cause the application of the laws of any jurisdictions other than the
State of New York.   




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the first
date above written.




THE COMPANY:

BROADCAST INTERNATIONAL, INC.










By_/Rodney M. Tiede/

  

Name:  Rodney M. Tiede

Title:    President & CEO







THE HOLDER:

CASTLERIGG MASTER INVESTMENTS LTD.

By Sandell Asset Management Corp. its investment manager




By:__/Serge Adam/________________________________

Name:_Serge Adam_________________________

Title:  _Senior Managing Director_______________







 





3





